DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Applicant’s response filed April 15, 2021, is entered.  Applicant amended claims 1, 2, 7, 12, 13 and 19.  No new matter is entered.  Claims 1-19 are pending before the Office for review.
(2)
Response to Arguments
	Applicant’s amendment to the specification is sufficient to overcome the objection of record.  The objection is withdrawn.
	Applicant’s amendment to claims 1, 7, 12 and 19 is sufficient to overcome the objections of record.  The objections are withdrawn.
	Applicant filed a Terminal Disclaimer on April 15, 2021, over U.S. Patent No. 10,601,066.  Accordingly, the double patenting rejection of record is withdrawn. 
(3)
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims in such a manner that a rejection under 35 U.S.C. Sec. 102 or Sec. 103 would be proper.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
(4)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597.  The examiner can normally be reached on Monday-Friday 7:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ELI S MEKHLIN/Primary Examiner, Art Unit 1796